


Exhibit 10.82

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

NOTICE OF PERFORMANCE SHARE AWARD

 

You have been awarded Performance Shares of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name:  Robert A. Kotick

 

·                  Total number of Performance Shares awarded:  1,250,000

 

·                  Date of Grant:  July 9, 2008

 

·                  Grant ID:  07000875

 

·                  Your Award of Performance Shares is governed by the terms and
conditions set forth in:

 

·                  this Notice of Performance Share Award;

 

·                  the Performance Share Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                  your Amended and Restated Employment Agreement with the
Company dated December 1, 2007, as amended through July 7, 2008 (the “Employment
Agreement”); and

 

·                  the Company’s 2007 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Your Award of Performance Shares has been made in connection
with the execution of your Employment Agreement as a material inducement to your
continuing employment with the Company pursuant to the Employment Agreement, and
is also governed by any applicable terms and conditions set forth in the
Employment Agreement.

 

·                  Please sign and return to the Company this Notice of
Performance Share Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

1

--------------------------------------------------------------------------------


 

·                  If you wish to make an election to include the value of the
Performance Shares in your taxable income for the current calendar year, you
must complete and sign the Section 83(b) Election Form attached hereto as
Exhibit B and both (1) file a copy of it with the Internal Revenue Service
Center at which you file your federal income tax return and (2) return a copy of
it to the Company, in each case no later than the 30th day after the Date of
Grant.

 

·                  Please return the signed Notice of Performance Share Award
and, if applicable, the Section 83(b) Election Form to:

 

Activision Blizzard, Inc.

3100 Ocean Park Boulevard

Santa Monica, CA  90405

Attn:  Stock Plan Administration

 

You should retain (1) the enclosed duplicate copy of this Notice of Performance
Share Award for your records and (2) if applicable, two copies of your completed
Section 83(b) Election Form, (a) one copy of which should be filed with the
Internal Revenue Service Center at which you file your federal income tax return
no later than 30th day after the Date of Grant as described above and (b) one
copy of which should be submitted with your federal income tax return for the
current calendar year.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

/s/ Ann E. Weiser

 

 

Ann E. Weiser

 

 

Chief Human Resources Officer

 

 

 

 

 

Date:

September 29, 2008

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Robert A. Kotick

 

 

Robert A. Kotick

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

PERFORMANCE SHARE AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Additional Shares” means any additional Common Shares issued in respect of
Performance Shares in connection with any adjustment pursuant to Section 11
hereof.

 

“Award” means the award described on the Grant Notice.

 

“Award Terms” means these Performance Share Award Terms.

 

“Cause” has the meaning given to such term in the Employment Agreement.

 

“Change of Control” has the meaning given to such term in the Employment
Agreement.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 11
hereof.  For the avoidance of doubt, the term “Common Shares” as used in these
Award Terms shall include “Company Common Stock” as such term is used in the
Employment Agreement.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” has the meaning given to such term in the Employment Agreement.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Date of Termination” has the meaning given to such term in the Employment
Agreement.

 

“Death” has the meaning given to such term in the Employment Agreement.

 

--------------------------------------------------------------------------------


 

“Disability” has the meaning given to such term in the Employment Agreement.

 

“Employment Agreement” means the Amended and Restated Employment Agreement,
dated December 1, 2007, between Grantee and the Company as amended through
July 7, 2008.

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Good Reason” has the meaning given to such term in the Employment Agreement.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Performance Share Award to which these Award
Terms are attached as Exhibit A.

 

“Performance Shares” means the Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have not lapsed and which have
not been forfeited to the Company in accordance with the Grant Notice and these
Award Terms.

 

“Plan” means the Activision, Inc. 2007 Incentive Plan, as amended from time to
time.

 

“Release” has the meaning given to such term in the Employment Agreement.

 

“Release Period” has the meaning given to such term in the Employment Agreement.

 

“Resignation” has the meaning given to such term in the Employment Agreement.

 

“Restricted Book Entry” means a book entry on the Company’s stock register
maintained by its transfer agent and registrar, which book entry shall bear a
notation regarding the Restrictions as set forth in Section 15(a) hereof and, if
appropriate, a notation regarding securities law restrictions as set forth in
Section 15(b) hereof.

 

“Restrictions” means the restrictions set forth in Section 2 hereof.

 

“Section 83(b) Election” means an election under Section 83(b) of the Code, or
any successor provision thereto, to include the value of the Performance Shares
in taxable income for the calendar year in which the Award is granted.

 

“Vested Shares” means Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have lapsed in accordance with
Sections 3, 4 or 5 hereof.

 

A-2

--------------------------------------------------------------------------------


 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan or the Employment Agreement.

 

2.             Restrictions.  Prior to the lapse of Restrictions in accordance
with Section 3, none of the Common Shares subject to the Award (including any
Additional Shares), or any right or privilege pertaining thereto, may be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered in any way not expressly permitted by these Award Terms, or subjected
to execution, attachment or similar process, unless and until such restrictions
thereon lapse pursuant to Sections 3, 4 or 5 hereof.  Any attempt to sell,
assign, transfer, pledge, hypothecate or otherwise dispose of or encumber any
such Common Shares, or any right or privilege pertaining thereto, in any way not
expressly permitted by these Award Terms before such restrictions thereon lapse
pursuant to Sections 3, 4 or 5 hereof shall be null and void and of no force and
effect.

 

3.             Lapse of Restrictions.  Except as otherwise set forth in these
Award Terms, the Restrictions shall lapse in accordance with the vesting
schedule set forth in Sections 6(b) and 6(c) of the Employment Agreement, the
terms of which are herein incorporated by reference, mutatis mutandis, and shall
apply to the Grant Notice and the Award Terms with the same force and effect as
if expressly set forth herein or therein.

 

4.             Termination of Employment.

 

(a)           Death.  In the event of Grantee’s death, Grantee shall be entitled
to all Vested Shares in accordance with Section 3.

 

(b)           Disability, Termination for Good Reason or Without Cause.  In the
event of Grantee’s termination of employment with the Company Group due to
Grantee’s Disability, by Grantee for Good Reason or by the Company Group without
Cause, Grantee shall be entitled to all Vested Shares in accordance with
Section 3; provided, however, that any accelerated lapse of Restrictions
pursuant to this Section 4(b) shall be subject to the execution by Grantee of an
effective and irrevocable Release during the Release Period.

 

(c)           Termination with Cause or Resignation.  In the event of Grantee’s
termination of employment with the Company Group due to Grantee’s Resignation or
termination by the Company Group with Cause prior to the vesting in full of the
Performance Shares, as of the Date of Termination all Performance Shares shall
cease to vest and, with the exception of any Vested Shares, shall immediately be
forfeited to the Company without payment of consideration by the Company.

 

A-3

--------------------------------------------------------------------------------


 

5.             Change of Control.  Notwithstanding Section 3 hereof, in the
event that Grantee is an active employee of the Company at the moment
immediately prior to a Change of Control and the Performance Shares are not then
vested in full, upon the consummation of the Change of Control the Restrictions
shall lapse as follows:

 

If the Change of Control Occurs During
the Period:

 

Percentage of Performance Shares Vesting in
Addition to Vested Shares

Commencing on December 1, 2007 and ending on December 31, 2008

 

60% (i.e., 750,000 additional Performance Shares)

Commencing on January 1, 2009 and ending on December 31, 2009

 

40% (i.e., 500,000 additional Performance Shares)

Commencing on January 1, 2010 and ending on December 31, 2010

 

20% (i.e., 250,000 additional Performance Shares)

Commencing on January 1, 2011 and ending on the Expiration Date

 

To a total of 100% (i.e., any Performance Shares not then vested)

 

6.             Tax Withholding.  The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the lapse of the
Restrictions, from any Section 83(b) Election or otherwise in connection with
the Award at the time such Withholding Taxes become due.  Grantee shall be
entitled to satisfy any Withholding Taxes contemplated by this Section 6: 
(a) by delivery to the Company of a bank check or certified check or wire
transfer of immediately available funds; (b) through the delivery of irrevocable
written instructions, in a form acceptable to the Company, that the Company
withhold Vested Shares otherwise then deliverable having a value equal to the
aggregate amount of the Withholding Taxes (valued in the same manner used in
computing the amount of such Withholding Taxes); or (c) by a combination of
(a) and (b) above.  Notwithstanding anything to the contrary contained herein,
(i) the Company or any of its subsidiaries or affiliates shall have the right to
withhold from Grantee’s compensation any Withholding Taxes contemplated by this
Section 6 and (ii) the Company shall have no obligation to deliver any Vested
Shares unless and until all Withholding Taxes contemplated by this Section 6
have been satisfied.

 

7.             Voting Rights.  The holder of the Performance Shares shall be
entitled to the voting privileges associated therewith.

 

8.             Dividends.  Any cash dividends declared and paid on the
Performance Shares shall be paid to the holder thereof concurrently with the
payment of such dividends to all other record holders of Common Shares.

 

9.             Receipt and Delivery; Removal of Restrictions.  Performance
Shares shall be evidenced by a Restricted Book Entry in the name of the holder
of the Performance Shares.  Performance Shares shall become Vested Shares at
such time as the Restrictions thereon lapse in accordance with the Employment
Agreement and these Award Terms.  As soon as practicable after the Restrictions
on any Performance Shares lapse, the Company shall cause the legend regarding
the Restrictions set forth in Section 15(a) hereof to be removed from the
resulting Vested Shares and cause the resulting Vested Shares to be delivered to
a Company-Sponsored Equity Account in the name of the person entitled to such
Vested Shares (or, with the Company’s consent, such other brokerage account as
may be requested by such person);

 

A-4

--------------------------------------------------------------------------------


 

provided, however, that, in the event such Vested Shares are subject to a legend
regarding securities law restrictions as set forth in Section 15(b) hereof, the
Company shall instead cause a certificate evidencing such Vested Shares and
bearing such legend to be delivered to the person entitled thereto.

 

10.          Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
provided, however, that no such amendment may materially and adversely affect
the rights of Grantee taken as a whole without Grantee’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 11 hereof)
affecting the Company or any of its subsidiaries or affiliates or the financial
statements of the Company or any of its subsidiaries or affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A of the Code.

 

11.          Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that would otherwise result from (a) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, or (b) any change of control,
merger, consolidation, spin-off, split- off, spin-out, split-up, reorganization,
partial or complete liquidation or other distribution of assets, or issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. 
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for the Award such alternative
consideration (including, without limitation, cash or other equity awards), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

12.          Section 409A.  Payments contemplated with respect to the Award are
intended to be exempt from Section 409A of the Code, and all provisions of the
Plan, the Grant Notice and these Award Terms shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, (i) nothing in
the Plan, the Grant Notice, the Employment Agreement and these Award Terms shall
guarantee that the Award is not subject to taxes, interest or penalties under
Section 409A of the Code and (ii) if any provision of the Plan, the Grant
Notice, the Employment Agreement or these Award Terms would, in the reasonable,
good faith judgment of the Company, result or likely result in the imposition on
the Grantee or any other person of taxes, interest or penalties under
Section 409A of the Code, the Committee may, in its sole discretion, modify the
terms of the Plan, the Grant Notice or these Award Terms, without the

 

A-5

--------------------------------------------------------------------------------


 

consent of the Grantee, in the manner that the Committee may reasonably and in
good faith determine to be necessary or advisable to avoid the imposition of
such taxes, interest or penalties in a manner designed to preserve the economics
of the Award to the Grantee.

 

13.          Registration and Listing.  Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to issue or transfer any
Performance Shares or Vested Shares, and no Performance Shares or Vested Shares
may be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of or encumbered in any way, unless such transaction is in compliance with
(a) the Securities Act of 1933, as amended, or any comparable federal securities
law, and all applicable state securities laws, (b) the requirements of any
securities exchange, securities association, market system or quotation system
on which securities of the Company of the same class as the securities subject
to the Award are then traded or quoted, (c) any restrictions on transfer imposed
by the Company’s certificate of incorporation or bylaws, and (d) any policy or
procedure the Company has adopted with respect to the trading of its securities,
in each case as in effect on the date of the intended transaction.  The Company
is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, Performance Shares or Vested Shares
with the SEC, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance.  Grantee shall make such representations and furnish such
information as may be appropriate to permit the Company, in light of the then
existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to Performance Shares or Vested
Shares, to issue or transfer Performance Shares or Vested Shares in compliance
with the provisions of that or any comparable federal securities law and all
applicable state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or transfer of Performance Shares or Vested
Shares or resale of Performance Shares or Vested Shares under the Securities Act
of 1933, as amended, or any comparable federal securities law or applicable
state securities law.

 

14.          Transferability.  Notwithstanding the Restrictions, with the
Company’s consent, Grantee may transfer the Performance Shares for estate
planning purposes or pursuant to a domestic relations order; provided, however,
that any transferee shall be bound by all of the terms and conditions of the
Plan, the Grant Notice, the Employment Agreement and these Award Terms and shall
execute an agreement in form and substance satisfactory to the Company in
connection with such transfer; and provided, further that Grantee will remain
bound by the terms and conditions of the Plan, the Grant Notice, the Employment
Agreement and these Award Terms.

 

15.          Legends.

 

(a)           Restrictions.  The Company shall cause any Restricted Book Entry
evidencing the Performance Shares to bear a notation substantially as follows:

 

“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY, WHETHER VOLUNTARY,
INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE ACTIVISION, INC. 2007 INCENTIVE PLAN

 

A-6

--------------------------------------------------------------------------------


 

(THE “PLAN”), AND IN THE ASSOCIATED NOTICE OF PERFORMANCE SHARE AWARD, INCLUDING
THE PERFORMANCE SHARE AWARD TERMS ATTACHED THERETO (THE “AWARD NOTICE”).  A COPY
OF THE PLAN AND AWARD NOTICE MAY BE OBTAINED FROM ACTIVISION BLIZZARD, INC.”

 

(b)           Securities Laws.  The Company may, if determined by it based on
the advice of counsel to be appropriate, cause any Restricted Book Entry
evidencing Performance Shares or any certificate evidencing Vested Shares to
bear a notation or legend, as the case may be, substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

16.          No Right to Continued Employment.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge Grantee at any
time, with or without cause.

 

17.          Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

18.          Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

19.          Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 14 hereof and Grantee’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

20.          Notices.  Any notice or other document which Grantee or the Company
may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn:  Stock Plan Administration, or

 

A-7

--------------------------------------------------------------------------------


 

such other address as the Company by notice to Grantee may designate in writing
from time to time; and (b) if to Grantee, at the address shown on the Employment
Agreement, or such other address as Grantee by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.

 

21.          Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms, the terms of the Grant Notice or these Award
Terms, as the case may be, shall control.  In the event of any conflict between
the terms of the Employment Agreement, the Grant Notice or these Award Terms and
the terms of the Plan, the terms of the Plan shall control.

 

22.          Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

A-8

--------------------------------------------------------------------------------

 

EXHIBIT B

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

SECTION 83(b) ELECTION FORM

 

Election to Include Value of Restricted Property in Gross Income
in Year of Transfer under Internal Revenue Code § 83(b)

 

The undersigned (the “Taxpayer”) hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the property described below and supplies the following information in
accordance with the applicable federal income tax regulations:

 

1.             The name, address and taxpayer identification number of the
Taxpayer are:

 

Name:

 

Address:

 

 

 

Taxpayer I.D. Number:

 

 

2.             Description of property with respect to which the election is
being made: [              ] shares of Common Stock, par value $0.000001 per
share, of Activision Blizzard, Inc., a Delaware corporation (the “Company”).

 

3.             Date of transfer; taxable year:  The date on which property was
transferred is [                        ].  The taxable year to which this
election relates is calendar year [            ].

 

4.             The nature of the restrictions to which the property is subject: 
The property is subject to transfer restrictions by virtue of an agreement
between the Taxpayer and the Company, and the book entry on the Company’s stock
register evidencing the property bears a notation to that effect.  Except as
otherwise provided in the Taxpayer’s Employment Agreement, the restrictions on
the property will lapse as follows:

 

Performance Period

 

Performance Target

 

 

 

For the Performance Period
Beginning on the Date of
Grant and Ending on the:

 

Compound Annual
Total Shareholder
Return to be attained
at the End of
Performance Period*

 

Number of
Performance Shares
to Vest Upon
Attainment of
Performance Target

 

1st anniversary of the Date of Grant

 

0

%

250,000

 

2nd anniversary of the Date of Grant

 

5

%

250,000

 

 

--------------------------------------------------------------------------------


 

3rd anniversary of the Date of Grant

 

7.5

%

250,000

 

4th anniversary of the Date of Grant

 

15

%

250,000

 

Expiration Date

 

18

%

250,000

 

 

--------------------------------------------------------------------------------

*Subject to termination of employment and change in control provisions contained
in the Taxpayer’s employment agreement with the Company.

 

5.             Fair market value:  The fair market value at time of transfer
(determined without regard to any restrictions other than restrictions which by
their terms will never lapse) of the property with respect to which this
election is being made is $[              ] per share.

 

6.             Amount paid for property:  Taxpayer did not pay any cash amount
for the property.

 

7.             Furnishing statement to employer:  A copy of this statement has
been furnished to the Company.

 

 

 

 

Dated:

 

 

Signature of Taxpayer

 

B-2

--------------------------------------------------------------------------------


 

Instructions for Section 83(b) Election Form

 

1.                                      The form must be filed with the Internal
Revenue Service Center (or other IRS office) at which the Taxpayer files his or
her federal income tax return and with the Company, in each case no later than
the 30th day after the date of grant set forth on the Notice of Performance
Share Award to which this Section 83(b) Election Form is attached as Exhibit B.

 

2.                                      In addition, the Taxpayer must submit
one copy of the form with his or her federal income tax return for the year in
which the date of grant occurred.

 

3.                                      The Section 83(b) election, once made,
is irrevocable, unless the Internal Revenue Service consents to the revocation.

 

4.                                      The Taxpayer must sign the form.

 

B-3

--------------------------------------------------------------------------------
